Citation Nr: 0304254	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim for service connection for a right shoulder 
disability and denied his application to reopen a previously 
denied claim of entitlement to service connection for a left 
shoulder disability for failure to submit new and material 
evidence.  In December 1999 the Board remanded the case to 
the RO for procedural development.  Thereafter, in November 
2000 the Board determined that new and material evidence was 
submitted with respect to the claim of service connection for 
a left shoulder disability and reopened the claim.  The case 
was remanded a second time for de novo review of the reopened 
claim in the first instance.  The claims of entitlement to 
service connection for disabilities of both shoulders were 
denied by the RO in October 2002 and the case was returned 
the Board in December 2002.  The veteran now continues his 
appeal.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of left shoulder 
surgery for treatment of chronic dislocations existed prior 
to his entry into active service and is not the result of 
disease or injury during active service.

2.  The veteran's postoperative residuals of left shoulder 
surgery for treatment of chronic dislocations underwent a 
permanent increase in severity during, or as a result of 
service, and resulted in left shoulder impingement syndrome.

3.  The veteran's right shoulder impingement syndrome is 
proximately due to the veteran's left shoulder impingement 
syndrome.


CONCLUSIONS OF LAW

1.  The veteran's postoperative residuals of left shoulder 
surgery for treatment of chronic dislocations clearly and 
unmistakably preexisted his entry into military service, and 
the presumption of soundness is rebutted. 38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (2002).

2. The veteran's postoperative residuals of left shoulder 
surgery for treatment of chronic dislocations were aggravated 
by his military service, and service connection for left 
shoulder impingement syndrome is warranted. 38 U.S.C.A. §§ 
1110, 1111, 1153, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304, 3.306 (2002).

3.  The veteran's right shoulder impingement syndrome is the 
result of the service- connected left shoulder impingement 
syndrome.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in June 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of the remands which occurred during this appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has already been undertaken and in view of 
the favorable outcome of this appeal, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's private medical records dated 1967 - 1968 for 
the period prior to his entry into military service show that 
in approximately June 1966 he sustained a muscle tear of his 
left shoulder from a forced extension injury.  He 
subsequently dislocated his left shoulder in September 1966 
while playing football.  The dislocation was reduced but he 
dislocated the shoulder again in May 1967 and twice in 
November 1967.  In November 1967 he underwent a capsulorraphy 
of his left shoulder to prevent further recurrent 
dislocations.  

The veteran's service medical records show that on pre-
induction examination in February 1968 his upper extremities 
were normal on clinical evaluation.  At the time of this pre-
induction examination his history of left shoulder surgery 
for treatment of recurrent dislocations was noted, as was a 
postoperative residual consisting of decreased external 
rotation.  X-rays of his left shoulder in January 1969 
revealed no significant bony lesion.  Examination in January 
1969 noted some limited abduction of the arm.  He was 
accepted into active duty in January 1969.

Shortly after the veteran's entering service, he was treated 
in January and February 1969 for complaints of left shoulder 
pain and was provided with a heat pack and liniment rub and 
prescribed Darvon painkiller medication.  He was placed on 
permanent physical profile for his left shoulder condition 
and excused from all physical activities involving performing 
push-ups, low crawls, parallel bars and jumping jacks and all 
duties involving overhead work.  In April 1969 the veteran 
was again treated for left shoulder pain and prescribed 
Darvon.  

The report of the veteran's separation examination in October 
1970 showed normal findings on evaluation of his upper 
extremities.

In June 1985 the veteran filed his original claim for VA 
compensation for a left shoulder disability and alleged that 
he injured his left shoulder during service while training in 
boot camp in January and March 1969.  A VA examination was 
conducted in July 1985 which shows that he reported that he 
worked as a heavy equipment operator until his left shoulder 
became so troublesome that he switched duties to working as a 
supervisor.  X-ray of his left shoulder was normal with no 
arthritis noted.  The diagnosis was post-operative residuals 
of left shoulder surgery (Putti-Platt procedure for treatment 
of chronic dislocation) with limitation of motion.  

VA medical records dated in November 1996 show that the 
veteran was treated for right shoulder complaints of recent 
onset in October 1996.  X-rays at the time revealed calcific 
tendonitis and bursitis with partial adhesive capsulitis.  In 
a VA medical report dated July 1997 the veteran's treating 
physician presented the following opinion:

"The veteran continues to have significant right 
shoulder impingement syndrome for over 10 months.   
In talking to the (veteran) it seems that his 
current right shoulder problems are related to 
his. . . left shoulder problem.  He aggravated the 
left shoulder in the military in 1970 and it has 
gradually worsened to the point that he has had to 
overuse the right shoulder over the last few years 
to compensate.  Due to this chronic overuse he has 
developed his right shoulder problem which now 
needs surgery."

A VA treatment report dated August 1997 from the above 
treating physician shows that the veteran was diagnosed with 
chronic impingement of both shoulders.  The physician 
presented, in pertinent part, the following commentary:

"In going over (the veteran's) left shoulder in 
detail, it appears that he first developed left 
shoulder problems when he was in high school in 
about 1967.  He sustained at least four. . . 
dislocations to the left shoulder and eventually 
was treated with some type of anterior 
reconstruction, which worked well in terms of 
stabilization.  His shoulder has not come out 
since.  The (veteran) was doing well until he went 
into basic training in 1969.  During basic 
training he developed significant left shoulder 
pain which has continued intermittently until the 
present time.  Over the years, the shoulder has 
become more and more painful.  

In trying to assess (the veteran's) overall 
picture with his shoulders, I think he has 
bilateral shoulder impingement syndrome.  The left 
shoulder started first.  He had a sensitive 
shoulder going into the military from his 
dislocations and surgery and his basic training 
set off his impingement syndrome, which he has had 
until the present time.  (I) feel that his left 
shoulder and the disability and pain he gets from 
it is greatly responsible for his developing his 
current right shoulder impingement syndrome due to 
the need to overuse the right shoulder, secondary 
to his chronic left shoulder pain."

VA treatment reports dated August 1998 show that the veteran 
underwent surgery for a right shoulder acromioplasty for 
treatment of chronic right shoulder impingement syndrome.  A 
July 2000 VA treatment report shows that his left shoulder 
continued to be symptomatic, painful and limiting.

The transcript of a July 2000 hearing before the undersigned 
Board Member shows that the veteran testified, in pertinent 
part, that he had dislocation problems involving his left 
shoulder since high school.  His dislocations were stopped 
through surgical intervention prior to his entry into active 
duty but the physical rigors of basic training during active 
duty caused a permanent increase in his left shoulder 
disability.  The veteran's lay witnesses and employers 
submitted written statements which show, in essence, that he 
continued to have problems with his left shoulder to the 
present time.



Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for an orthopedic disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).

In cases where there is disability which pre-existed the 
veteran's entry into active service, clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2002).

(a.)  Entitlement to service connection for a left shoulder 
disability.

The private medical records dated 1967 - 1968 and service 
pre-enlistment examination dated February 1968 described in 
the evidentiary portion of this decision constitute clear and 
unmistakable evidence that the veteran's left shoulder 
disability, shown as postoperative residuals of left shoulder 
surgery for treatment of chronic dislocations, existed prior 
to his entry into military service, thereby rebutting the 
presumption of soundness at entry.  We also note that the 
veteran acknowledged his preservice treatment for left 
shoulder dislocations while in service, as shown by the 
service medical records.  Based upon the cited medical 
evidence we conclude that clear and unmistakable evidence 
establishes that the claimant had a left shoulder disability 
prior to service entry.  We must now determine whether the 
evidence of record establishes that the preservice left 
shoulder disability underwent an increase in severity during 
active service.

Though the veteran's service separation examination dated 
October 1970 and his post-service VA medical examination 
report dated in July 1985 do not indicate that his preservice 
left shoulder disability underwent an increase in severity 
during active service, we note that his treating VA physician 
has stated in his treatment reports in July and August 1997 
that the veteran's preservice left shoulder disability was 
aggravated by active service and that an impingement syndrome 
of his left shoulder developed during basic training.  
Notwithstanding the paucity of evidence during service 
indicating that an increase in severity of the veteran's left 
shoulder disability occurred during active duty, the recent 
commentary and opinion of the veteran's treating physician to 
this effect possesses a high degree of probative weight due 
to the physician's familiarity with the veteran's disability.  
Because the evidence in this case is approximately balanced 
regarding the question of whether the preservice left 
shoulder disability underwent an increase in severity during 
the veteran's military duty, the benefit-of-the-doubt will be 
conferred in his favor and his claim for service connection 
for left shoulder impingement syndrome is granted, subject to 
the controlling laws and regulations which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.400 (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a right shoulder 
disability.

The veteran's service medical records contain no evidence 
that indicates the onset of a chronic right shoulder 
disability during his period of military service or for many 
years after his separation from active duty.  The earliest 
date of onset of right shoulder symptoms is shown to be 
October 1996.  Thus, service connection for a right shoulder 
disability on a direct basis cannot be allowed.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, the 
veteran's treating physician has stated in his treatment 
reports in July and August 1997 that the veteran's right 
shoulder disability, diagnosed as right shoulder impingement 
syndrome, was the result of his overuse of his right shoulder 
to compensate for his chronic left shoulder disability which 
had been aggravated in service.  We have conceded that the 
veteran's left shoulder impingement syndrome was the result 
of aggravation of his postoperative left shoulder surgical 
residuals by military service and is thus entitled to an 
award of VA compensation.  It therefore follows that the 
medical opinion of the VA treating physician is sufficient to 
establish that the veteran's right shoulder impingement 
syndrome is proximately due to or the result of his 
aforementioned service-connected left shoulder disability.  
See 38 C.F.R. § 3.310(a).  Service connection for right 
shoulder impingement is granted, subject to the controlling 
laws and regulations which govern awards of VA compensation.  
See 38 C.F.R. § 3.400.  


ORDER

Service connection for impingement syndrome of the left 
shoulder is granted.

Service connection for impingement syndrome of the right 
shoulder is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

